USCA11 Case: 21-10313      Date Filed: 01/18/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10313
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GUY ANTHONY FOLTA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:19-cr-00097-MCR-1
                   ____________________
USCA11 Case: 21-10313         Date Filed: 01/18/2022    Page: 2 of 2




2                      Opinion of the Court                 21-10313


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       John Wilkins, counsel for Guy Folta in this direct criminal
appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is cor-
rect. Because independent examination of the entire record reveals
no arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Folta’s convictions and sentences are
AFFIRMED.